Citation Nr: 0415070	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  94-19 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

2.  Entitlement to service connection for loss of bladder 
control.

3.  Entitlement to service connection for otitis externa.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an increased rating for lumbosacral 
strain, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran had active duty from September 1953 to April 
1956.  The veteran also served in the reserves.

This matter comes to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  

By rating decision dated in May 1992, a rating in excess of 
10 percent for the veteran's service-connected lumbosacral 
spine was denied.  Personal hearings before a member of the 
Board were conducted in March 1994 and July 1996.  The Board 
remanded this case to the RO in October 1996 for additional 
evidentiary development.  

In the October 1996 remand, the Board also directed the RO to 
consider other issues, including service connection for 
otitis externa and tinnitus.  The RO denied the claim in 
February 1999, and the veteran perfected an appeal of both 
issues.  

In an April 1999 rating decision, the RO denied service 
connection for degenerative joint disease of the lumbar 
spine, loss of bladder control and loss of bowel control as 
secondary to the service-connected back disorder; a total 
disability rating by reason of individual unemployability was 
also denied.  The veteran perfected an appeal of the issues 
of loss of bladder control and degenerative joint disease of 
the lumbar spine.  

In the October 1996 remand, the Board directed the RO to 
issue a statement of the case in view of the veteran's 
initiation of an appeal regarding the denial of service 
connection for hearing loss in July 1993.  However, following 
the issuance of the statement of the case in January 1997, 
the veteran failed to file a substantive appeal.  Therefore, 
the Board will proceed with the issues as listed on the title 
page of this decision.  38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302 (2003).  

In his July 1999 substantive appeal, the veteran indicated 
that he desired a hearing before a member of the Board.  
However, he withdrew his request in a subsequent statement 
dated in August 1999.  38 C.F.R. § 20.704(e) (2003).

In a May 2000 decision, the Board denied service connection 
for degenerative joint disease of the lumbar spine, loss of 
bladder control, tinnitus and otitis externa, as well as an 
increased rating for lumbosacral strain.  The veteran 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (Court).  In a July 2001 joint motion for 
remand, the Court vacated and remanded the Board's decision 
for consideration of the Veterans Claims Assistance Act of 
2000 (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)). 

In February 2002, the Board undertook additional development 
on the claim.  Prior to May 1, 2003, the Board's regulations 
provided that if further evidence, clarification of the 
evidence, correction of a procedural defect, or any other 
action was essential for a proper appellate decision, a Board 
Member or panel of Members could direct Board personnel to 
undertake the action essential for a proper appellate 
decision.  See 38 C.F.R. § 19.9(a)(2) (2003).

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's Evidence Development Unit.  

In light of the Federal Circuit Court's decision and other 
policy considerations, the Department of Veterans Affairs 
(VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the RO level.  
Therefore, the Board remanded the case to the RO in July 
2003. 

The matters of service connection for tinnitus and an 
increased rating for lumbosacral strain are REMANDED to the 
RO via the Veterans Benefits Administration Appeals 
Management Center (VBA AMC), in Washington, DC.  VA will 
notify you if further action is required on your part. 


FINDINGS OF FACT

1.  There is no competent evidence demonstrating a nexus 
between degenerative joint disease of the lumbar spine and an 
inservice injury or service-connected lumbosacral strain.  

2.  There is no competent evidence demonstrating a nexus 
between loss of bladder control and an inservice injury or 
service-connected lumbosacral strain.  

3.  There is no competent evidence demonstrating a current 
diagnosis of otitis externa.  


CONCLUSIONS OF LAW

1.  Service connection for degenerative joint disease is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2003).

2.  Service connection for loss of bladder control is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2003).

3.  Service connection for otitis externa is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Accordingly, in general where the 
record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  Recently, the U.S. 
Court of Appeals for Veterans Claims (Court) held that under 
section 5103(a), notice of four specific matters must be 
given to a service-connection claimant before an initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  In the instant case, as the AOJ decision on appeal 
was issued prior to the passage of VCAA, it would not have 
been possible to provide VCAA notice prior to the initial 
decision by the AOJ.  Upon review, the Board finds that the 
lack of such a pre-AOJ-decision notice did not result in 
prejudicial error in this case.  

The RO provided the veteran a copy of the applicable 
decisions and forwarding letters that in combination notified 
him of the basis for the decisions reached.  The RO also 
provided the veteran statements of the case and supplemental 
statements of the case that included a summary of the 
evidence, the applicable law and regulations and a discussion 
of the facts of the case.  These gave notice as to the 
evidence generally needed to substantiate his claim.  After 
passage of the VCAA, the RO wrote to the veteran in October 
2001 regarding the notification of the passage of the VCAA 
and the obligations of VA with respect to the duty to assist 
and duty to notify regarding the information and evidence 
necessary to substantiate his claim.  Specifically, the 
veteran was notified that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help by getting that evidence.  Therefore, 
the Board finds that the VCAA notice substantially complied 
with all of the matters specified in the statute.  

In regard to processing deadlines, the RO advised the veteran 
to send in any additional information or evidence in support 
of his claim on a certain date, approximately 30 days from 
the date of the letter.  The RO further advised the veteran 
that if no information and evidence had been received within 
that time, his claim would be decided based only on the 
evidence the RO had previously received and any VA 
examinations or medical opinions of record.  These 
advisements are in compliance with current statutes.  See 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112) (permits VA to adjudicate a claim within a year 
of receipt.)  This provision is retroactive to November 9, 
2000, the effective date of the VCAA.   The Board concludes 
that VA has met its duty to assist in this matter.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In the instant case, the veteran's service medical records, 
VA treatment records, VA examination reports and private 
treatment reports were submitted.  The veteran has not 
indicated that there was any outstanding evidence not already 
of record.  Furthermore, the veteran was afforded VA 
examinations to assess the current severity of his disability 
and he participated in personal hearings conducted in 1994 
and 1996.  Therefore, the Board concludes that no further 
assistance to the veteran regarding development of evidence 
is required, and would be otherwise unproductive.  See 38 
U.S.C.A. § 5103A(b)(3) (West 2002).

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  In addition, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty for training or injury incurred in or aggravated 
while performing inactive duty training.  38 U.S.C.A. §§ 
101(24), 106, 1110 (West 2002).

Where there is a chronic disease shown as such in service, or 
within the presumptive period under 38 C.F.R. § 3.307, so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2003).  

In Allen v. Brown, 7 Vet. App. 439 (1995), the Court defined 
"disability" in the context of secondary service connection 
as impairment of earning capacity, including any additional 
impairment of earning capacity resulting from a service-
connected disorder, regardless of whether the additional 
impairment is a separate disease or injury that was caused by 
the service-connected disorder.  In other words, it is not 
necessary that an etiological relationship exist between the 
service-connected disorder and the nonservice-connected 
disorder.  If a nonservice-connected disorder is aggravated 
by a service-connected disorder, the veteran is entitled to 
compensation for the degree of increased disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Id. at 448.


Factual Background

The veteran's service medical records reveal that in February 
1956, he was treated for an episode of myositis due to trauma 
of the lower paravertebral spine.  The admitting diagnosis 
was low back strain.  It was noted that the veteran's 
complaints were associated with snow removal.  An X-ray was 
negative for abnormalities.  At the time of the veteran's 
service separation examination in April 1956, clinical 
evaluation of the spine and ears was normal, and there were 
no pertinent findings.

The veteran filed his initial compensation claim in October 
1958.  He claimed residuals of a back injury from March 1954.  
There was no reference to a fungal infection of the ears or 
tinnitus.

The veteran was afforded a VA examination in January 1959, 
during which the veteran stated that he injured his back 
running heavy equipment in 1954.  He described that during 
service when he was running a 10-ton roller, he got out of 
it, walked down a road, and noticed a catch in his back.  Ear 
examination was normal.  Following physical examination, the 
diagnosis was chronic lumbosacral strain.

A rating decision dated in May 1959 granted service 
connection for lumbosacral strain.

On examination for reserve service in February 1960, clinical 
evaluation of the ears and the spine was normal.  Chronic 
back trouble, for which he underwent VA treatment, was noted.  
It was also noted that the veteran was being treated by a 
private doctor for a fungus infection of both ears.

Private medical records dated in July 1960 show that the 
veteran was treated for a back injury after a truck "came 
down on his back" while he was at work.  An x-ray 
demonstrated a compression fracture of the L-1 body with an 
incomplete restoration of the anterior elevation but 
depression of the superior plate of the body.  The disc space 
between D-12 and L-1 was narrowed because of the compression.  
There was a slight kyphotic angle of the spine at that point.  
No other fracture or bony injury was seen.  Examination of 
the ears showed exudate in both ear canals.  There were no 
final impressions regarding the ears.

A private x-ray dated in November 1960 showed an anterior 
wedging of the L-1 segment with slightly narrowed disc space 
between D-12 and L-1.  No new fracture was seen.

A letter dated in January 1963 from J.E.R., Jr., M.D., 
indicates that an x-ray of the lumbosacral spine in December 
1959 was normal.  It was noted that the veteran sustained a 
fracture of L-1 in July 1960.  The doctor opined that the 
combination of the previously existing back pain and the 
fracture gave the veteran chronic low backache.

A VA x-ray dated in February 1963 revealed minimal 
osteoarthritic changes of the upper lumbar spine; no other 
abnormality was present.  The veteran sought treatment at 
that time for a badly aching back.

The veteran underwent a VA orthopedic consult in March 1963.  
The veteran complained of having back trouble since age 18 
[about 9 years before].  It was noted that all of the 
previous doctors who had seen the veteran had advised him to 
lose weight in order to assist in alleviating back problems.  
Later in March 1963, the examiner reviewed x-rays which were 
suggestive of old compression fracture of L1.

The veteran was afforded a VA orthopedic examination in 
February 1968.  The examiner noted that the veteran's medical 
records were reviewed.  It was also noted that the veteran 
had a low back injury during service, for which there was no 
real documentation.  The veteran stated that he had 
difficulty with his back "off and on" since then, but 
required no specific medical treatment until an injury in 
1960 when a truck fell on him and he sustained a compression 
fracture of the 1st lumbar vertebra. The diagnoses were 
obesity and chronic lumbosacral instability, mild.  It was 
recommended that the veteran lose weight.

Following VA orthopedic examination of March 1970, the 
clinical impressions were mild lumbosacral strain, with no 
objective findings of radiculitis; marked exogenous obesity.

Private medical records dated in November 1981 indicate that 
the veteran's present ailments were reported as L1-2-3 fused 
together from an injury and fungus in the ears from Korea.  
The treating doctor noted that this was reported on the 
veteran's initial visit for treatment.  Treatment notes dated 
in April 1983 show that the veteran reported that his ears 
felt plugged.  In October 1983, he wanted to have his ears 
checked.  In March 1986, the veteran had congestion in his 
chest with coughing and right ear popping.  In September 
1986, the veteran complained that his right ear was still 
plugged.

VA outpatient treatment records dated in March 1988 show that 
the veteran reported a history of a chronic ear infection 
since 1953 with intermittent ear itch (no drainage) after 
swimming.  The impression was chronic otitis, questionable 
ear infection.  In May 1988 and other subsequent treatment 
records, the assessment was chronic otitis externa.  

A VA x-ray dated in November 1991 demonstrated very minimal 
degenerative change of the lumbar spine consistent with the 
veteran's age.  There was no evidence of degenerative disc 
disease, fracture or dislocation.  The veteran sought medical 
attention because of an inability to stand for any period of 
time.  Physical examination disclosed no paraspinal 
tightness.  There was marked limitation of motion of the 
back.  The pertinent impression was chronic lower back pain.  
VA outpatient treatment records dated in November 1991 
indicate otitis externa by history.  

The veteran was hospitalized at a VA facility in December 
1991 for complaints of chronic low back pain for 35 years.  
During the previous November, the veteran was standing on 
cement for a long time when his back pain rapidly increased 
from his baseline, and he became unable to bear weight on his 
left lower extremity.  The diagnoses were condition requiring 
rehabilitative care; chronic low back pain with left lower 
extremity radiculopathy; degenerative joint disease; and 
morbid obesity.

During VA examination of January 1993, the veteran stated 
that his backache began during service.  An x-ray showed a 
ruptured disc at T-12-L1; and minimal degenerative 
spondylosis, lumbar, with spurs.  The diagnosis was ruptured 
disc at T12, L1 level at the lumbothoracic junction.

On VA audiology examination in January 1993, the veteran 
reported that he was currently being treated for a fungus 
infection with drops.  He indicated treatment dating back to 
1970.

VA outpatient treatment records dated in November 1993 show 
that the veteran had a history of bilateral otitis externa.  
The veteran reported occasional tinnitus in the right ear 
only.  The impression was resolving otitis externa.  In 
January 1994, the history of otitis externa was noted to be 
30 years.  The veteran reported having tinnitus on the left.

The veteran was provided testimony before a member of the 
Board in March 1994.  The veteran discussed his various back 
disorders and the symptoms that he had over the years.

VA outpatient treatment records dated in June 1994 show that 
the veteran complained of difficulty controlling urinary 
function, with some dribbling, intermittently, before getting 
to a restroom.  The veteran had no frank incontinence of 
bowel or bladder.  The impression was benign prostatic 
hypertrophy.

The veteran was hospitalized at a VA facility in August to 
September 1994 with a history of morbid obesity, degenerative 
joint disease and low back pain since 1955, left L4 
radiculopathy.  The veteran reported a history of bladder 
urgency, which was relieved with medication.  During the 
hospitalization, the veteran was admitted to the chronic pain 
management program for comprehensive pain management.  The 
discharge diagnoses were condition requiring the use of 
rehabilitation services; chronic low back pain; history of 
left L-4 radiculopathy; diabetes mellitus; benign prostatic 
hypertrophy with urgency; and history of peptic ulcer 
disease.

A VA x-ray of the lumbar spine dated in April 1996 indicates 
that mild compression of the upper plate border of L1 with 
degenerative change throughout the lower dorsal and upper 
lumbar region was demonstrated.  Degenerative joint disease 
was suggested at the lumbar apophyseal joints throughout the 
lumbar spine.  There were minimal degenerative changes at the 
sacroiliac joints.

The veteran provided testimony before another member of the 
Board in July 1996.  The veteran stated that he had pain all 
the time.  The veteran indicated that he received VA 
treatment for back problems.

The RO sought to obtain current VA treatment records, 
including those associated with pain management.  In 
September 1996, the assessment was low back pain secondary to 
degenerative joint disease.  The pertinent impression in 
December 1996 was severe degenerative joint disease, getting 
worse.  In March 1997, the pertinent impression was chronic 
degenerative joint disease.  It was hoped that there would be 
improvement with weight loss.  

Private records show that the veteran was examined in 
November 1996.  The examiner suspected myofascial pain or 
chronic pain syndrome given the mention of depression and 
pain at night.  

The veteran was afforded a VA examination in April 1998.  The 
examiner noted that the veteran's claims files were reviewed 
prior to the examination.  The examiner related the history 
of the veteran's back problems, both during service and 
thereafter.  It was also noted that the veteran had lost 
control of his urinary bladder and was on medication that 
helped.  The examiner's impression was chronic mechanical low 
back pain with radiculitis, lower extremities; rule out 
underlying degenerative disc disease or disc protrusion with 
radiculitis.  The examiner's opinion was that the veteran had 
recovered from the compression fracture of L1, which was at 
most minimal.  He was left with chronic pain that he had 
prior to that episode.  It was his opinion that the veteran's 
present complaints and findings were the result of his low 
back problem and not related to the L1 compression fracture.  
The examiner also opined that weight loss in and of itself 
would help to alleviate the veteran's back pain.

The veteran was afforded an orthopedic examination on behalf 
of VA in March 1999 for the veteran's chief complaint of low 
back pain.  The current complaints included left lower 
extremity pain radiating to the ankle; inability to control 
the bladder; and pain.  The examiner undertook a medical 
record review.  X-rays taken on examination revealed an L1 
compression fracture; moderate narrowing of the L1-2 disc 
space; anterior bridging osteophyte at T12-L1 and L1-2; 
slight disc space narrowing at T12-L1; and multiple-level 
facet hypertrophy and degeneration, including T12-L2, L1-2, 
L2-3, L4-5 and L5-S1.  The diagnoses were L1 compression 
fracture, 20 percent, healed; and severe obesity.  The 
examiner's opinion was that the veteran had low back strains 
in his various alleged service-connected injuries.  The 
examiner saw no evidence of fracture or neurologic injury 
occurring during military duty.  The veteran now showed 
evidence of a compression fracture at L1 and severe 
degenerative changes, which were related to his long-term 
obesity over a period of time.  There was no basis to believe 
that his radiographic findings or other findings of the 
lumbar spine were the result of the military episodes.  The 
examiner saw no residuals of the lumbar musculoligamentous 
sprain/strains.  His opinion was that 100 percent of the 
veteran's current presenting complaints and findings were 
related to the degenerative condition of the lumbar spine, 
which was not service-connected.

VA treatment records, dated from 2000 to 2001, reflect the 
veteran's ongoing complaints of low back pain and bladder 
incontinence.  The records also show that the veteran 
complained of radiculopathy and muscle spasms.  There are 
also findings of degenerative joint disease and osteoporosis.  

The veteran was afforded a series of VA examinations in July 
2002.  On the genitourinary examination, the examiner 
indicated that the claims folder had been reviewed in 
conjunction with the examination.  The examiner determined 
that the veteran's urinary urgency was secondary to a 
questionable etiology.  The examiner stated that the etiology 
could include enlargement of the prostate, history of 
diabetes mellitus, and neurogenic bladder secondary to a 
nerve injury secondary to the lumbar spine injury.  The 
examiner was unable to state with certainty the definite 
cause of the veteran's urinary urgency.  Regarding the 
service-connected lumbar spine disability, the examiner 
offered the following comments:

However, after the acute injury in 1945 
of the patient's low back, the patient at 
that time did not have any bladder or 
bowel dysfunction which makes me wonder 
if there was any causal relationship 
between the injury and the patient's 
urinary symptoms.

Regarding the ears, the veteran reported a 25 year history of 
otitis externa and stated that it had resolved.  He also 
indicated that he managed to control the condition by keeping 
his ears clean.  The veteran denied any tenderness, vertigo, 
balance, or gait problems.  He complained of occasional 
discharge, but not chronic otitis.  He did notice pain and 
itching on occasion when he does not clean his ears.  
Otherwise, there were no complaints of pain or tenderness and 
the frequency and duration tended to vary.  The examiner 
reported that there was no evidence of otitis externa.  

On the examination of the spine, the examiner reported an 
assessment of diffuse degenerative joint disease of the 
lumbar spine status post L1 fracture.  It was also noted that 
the veteran suffered from left lower extremity radicular 
symptoms, and that the urinary symptoms were consistent with 
benign prostatic hypertrophy.  Regarding the issue of 
incontinence, the examiner opined that it is not likely the 
result of or aggravated by the service-connected lumbosacral 
strain.  The examiner further opined that the veteran's 
diffuse spinal degenerative changes through the years were 
the likely result of chronic degenerative changes through the 
years.  The examiner did not find any evidence in the claims 
folder or in the personal history correlating the back 
related injuries incurred in service to the current spine or 
bladder changes.  




Analysis

Service Connection for Degenerative Joint Disease of the 
Lumbar Spine

There is no question that the veteran sustained a back injury 
during service and that service connection is currently in 
effect for lumbosacral strain.  Also, he has been diagnosed 
with degenerative joint disease.  However, the question 
raised by the appeal is whether such disability is a result 
of his service-connected lumbosacral strain.  The competent 
medical evidence does not demonstrate a relationship between 
degenerative joint disease and the veteran's service or his 
service-connected lumbosacral strain.  

The evidence in this case does not show that the veteran was 
diagnosed with degenerative joint disease during service 
following the back injury.  Also, there was no x-ray evidence 
of arthritis at that time.  The first documented finding of 
arthritis appears in a record dated in February 1963 when 
osteoarthritis was diagnosed.  The medical opinions of record 
that address the question of a nexus are consistent in 
rejecting a link between degenerative joint disease and the 
veteran's service and the service-connected lumbosacral 
strain.  

The first medical opinion regarding the etiology of 
degenerative joint disease was on the VA examination of 
November 1991 when the examiner determined that the minimal 
changes shown were consistent with the veteran's age.  
Subsequently, in March 1999, the veteran underwent another 
orthopedic examination on behalf of VA in which the examiner 
noted the veteran's osteophyte formation and degeneration on 
contemporaneous x-rays.  This examiner opined that there was 
no basis to believe that the radiographic findings were the 
result of military episodes.  Finally, on the VA examination 
of July 2002, the examiner clearly stated that the 
degenerative changes were the result of chronic degenerative 
changes through the years, and did not find evidence relating 
the inservice injury to the current spine condition.  
Overall, there is no competent (medical) evidence relating 
the findings of degenerative joint disease to the veteran's 
service or the service-connected disability in any way.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)(only 
independent medical evidence may be considered to support 
Board findings; the Board is not free to substitute its own 
judgment for that of such an expert).  The only evidence in 
support of the claim consists of the veteran's lay 
assertions.

Clearly, the veteran sincerely believes that his current 
degenerative joint disease is related to his lumbosacral 
strain in some fashion.  Although the veteran is competent to 
testify as to his experiences and symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not reflect that the veteran currently 
possesses a recognized degree of medical knowledge that would 
render his opinions on medical diagnoses or causation 
competent.

Based on the above discussion, service connection for 
degenerative joint disease of the lumbar spine is not 
warranted.  In reaching this decision, the Board has 
considered the matter of resolving the benefit of the doubt 
in the veteran's favor as required by law.  Given the absence 
of probative evidence that demonstrates a link to service or 
service-connected lumbosacral strain, the preponderance of 
the evidence is against the claim for service connection.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.303.

Service Connection for Loss of Bladder Control

The evidence in this case does not show that the veteran 
complained of or was diagnosed with loss of bladder control 
during service, particularly after the low back injury.  
Further, the medical evidence in this case is negative for a 
link between the low back injury in service and/or the 
service-connected lumbosacral strain and the post-service 
complaints of loss of bladder control.  

The post-service records, dating back to 1994, do document 
clinical findings and complaints of loss of bladder control.  
At the time that the veteran made the initial complaint, the 
examiner determined that the cause was benign prostatic 
hypertrophy.  Further study of the matter was made when the 
veteran underwent a VA examination in July 2002.  Several 
examiners determined that the lumbar strain was not the cause 
of the veteran's urinary incontinence.  Therefore, there is 
no competent evidence that relates the veteran's urinary 
incontinence to his service or service-connected lumbosacral 
strain.  The only remaining evidence in support of the claim 
consists of the veteran's lay assertions.  

Although the veteran is competent to testify as to his 
experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.

Based on the above discussion, service connection for loss of 
bladder control is not warranted.  In reaching this decision, 
the Board has considered the matter of resolving the benefit 
of the doubt in the veteran's favor as required by law.  
Given the absence of probative evidence that demonstrates a 
link to service or service-connected lumbosacral strain, the 
preponderance of the evidence is against the claim for 
service connection.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.303.

Service Connection for Chronic Otitis Externa

The Board finds that there is no evidence of otitis externa 
in service.  The Board does recognize that the evidence does 
show that the veteran reported treatment of an ear infection 
at the time of a reserve examination in 1960.  In the 1980s, 
years after the veteran's service, he was treated for chronic 
otitis externa.  As noted on the VA examination of July 2002, 
the condition resolved with regular cleaning of the ears, and 
there are no indications in the record that the prior 
treatment of the condition was not successful.  The condition 
was not found on the July 2002 examination.  Therefore, it is 
reasonable to conclude that otitis externa became manifest 
after the veteran's active period of service and that the 
veteran currently does not suffer from the condition.  In the 
absence of proof of a present disability, a valid claim has 
not been presented.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).

The evidence does include the reported history of ear fungus 
dating back to the period of service.  Arguably, the reported 
history indicates that the condition was in fact incurred 
during the veteran's service.  However, in LeShore v. Brown, 
8 Vet. App. 406 (1995), the Court held that medical 
professionals are not competent to transform a lay history, 
unenhanced by medical comment, into competent medical 
evidence based on their status as medical professionals.  
Although such a history was reported, a physician could only 
confirm the veteran's contention through medical evaluations.  
In this case, no such opinion has been provided as there is 
no evidence of the condition.  

Consequently, since there is no competent evidence 
demonstrating the presence of otitis externa, service 
connection for the claimed disorder is not warranted.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (in order 
to prevail on the issue of service connection on the merits, 
"there must be medical evidence of a current disability").


ORDER

Service connection for degenerative joint disease of the 
lumbar spine has not been established, and the appeal is 
denied.

Service connection for loss of bladder control has not been 
established, and the appeal is denied.

Service connection for otitis externa has not been 
established, and the appeal is denied.  




REMAND

Service Connection for Tinnitus

As discussed in the above decision, the veteran was afforded 
a VA audiological examination in July 2002.  A review of the 
report shows that the veteran's hearing was tested and his 
ears examined.  However, there was no commentary regarding 
tinnitus.  Therefore, the veteran has never been afforded a 
VA examination for the purpose of securing the requisite 
medical opinions required by the Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  

Increased Rating for Lumbosacral Strain

The veteran's lumbosacral strain is rated 10 percent 
disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  The Board notes that amendments 
have been made to the criteria used to rate disabilities of 
the spine.  The criteria used to rate intervertebral disc 
syndrome under Diagnostic Code 5293 were amended and took 
effect on September 23 2002.  67 Fed. Reg. 54345-54349 
(August 22, 2002).  In addition, the criteria for evaluating 
disabilities of the spine were revised again and became 
effective September 26, 2003.  See 68 Fed. Reg. 51454-51458 
(August 27, 2003).  A review of the file shows that the 
veteran has received notification of the 2002 changes, but 
not the additional amendments made in 2003.  Also, the Board 
points out that application of the recently amended rating 
criteria may necessitate a VA rating examination.  

The most recent VA examination was conducted in July 2002, 
prior to the effective dates of both sets of the amended 
criteria.  In developing the case, it is essential to obtain 
medical findings that are stated in terms conforming to the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  A thorough and contemporaneous examination 
should include the examiner's access to the veteran's medical 
history, in order to assess to all applicable rating 
criteria, thereby enabling the examiner to describe the 
veteran's symptoms in terms consistent with the rating 
criteria.  

Furthermore, as discussed in the above decision, the veteran 
has been diagnosed with degenerative joint disease of the 
lumbar spine.  On the most recent VA examination of July 
2002, the examiner focused on the degenerative joint disease 
issue and did not offer a separate and distinct analysis for 
lumbosacral strain.  

In light of the foregoing, the case is REMANDED to the VBA 
AMC for the following actions:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the veteran (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the veteran is expected to provide and 
(4) request that the veteran provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file.  

2.  The VBA AMC should schedule the 
veteran for the appropriate VA 
examination to determine the nature, 
etiology and severity of his tinnitus.  
It is imperative that the examiner 
reviews the evidence in his claims 
folder, including a complete copy of this 
REMAND.  All necessary tests and clinical 
studies must be accomplished, and all 
clinical findings must be reported in 
detail.  The examiner should state 
whether it is at least as likely as not 
that the veteran has tinnitus that is 
causally related to military service.  A 
complete written rationale for all 
opinions made must be provided.  

3.  After completion of the above action, 
the VBA AMC should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and severity of his 
service-connected lumbosacral strain.  
The claims folder must be made available 
to the examiner prior to the examination, 
and the examiner should acknowledge such 
review in the examination report.  All 
indicated studies should be performed, 
and all manifestations of current 
disability should be described in detail.  
The examiner should identify 
manifestations of the veteran's service-
connected lumbosacral strain and 
distinguish those manifestations from any 
coexisting nonservice-connected 
disabilities such as degenerative joint 
disease.  If the examiner cannot 
distinguish between the manifestations 
that are service-connected or not, it 
should be so stated.  

The examination must include complete 
neurologic and orthopedic findings, to 
include lumbar spine range of motion 
findings on rotation, lateral flexion, 
backward extension, and forward flexion.  
Moreover, the examiner should note 
whether there is any additional 
limitation of function due to factors 
such as pain, weakness, fatigability, 
incoordination and pain on movement.

The examiners should answer the following 
questions, as appropriate, regarding the 
veteran's service-connected low back:

a. What is the veteran's range of motion 
of the lumbar spine for forward flexion, 
backward extension, lateral flexion, and 
lateral rotation?

b. Does the veteran have ankylosis of the 
lumbar spine?

c. Is there muscle spasm on extreme 
forward bending, loss of lateral spine 
motion, unilateral, in standing position?

d. Is there listing of the whole spine to 
the opposite side or a positive 
Goldthwaite's sign?

e. Is there marked limitation of forward 
bending in the standing position?

f. Is there loss of lateral motion with 
osteoarthritic changes or narrowing of 
joint spaces?

g. Is there any abnormal mobility on 
forced motion?

h. Is there narrowing or irregularity of 
joint space?

i. Does the veteran have persistent 
symptoms compatible with sciatic 
neuropathy?

j. Does the veteran have demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
diseased disc?

k. Please describe any associated 
objective neurologic abnormalities that 
the veteran has, including whether the 
veteran has bowel or bladder impairment 
related to service-connected disability.

l. Please describe the number of 
incapacitating episodes (defined as a 
period of acute signs and symptoms 
requiring bed rest and treatment by a 
physician) the veteran has had due to his 
degenerative disc disease in the past 
year, and describe how long each one 
lasted.

m. Does the veteran's lumbar spine 
exhibit weakened movement, excess 
fatigability, incoordination, or pain on 
use attributable to the service connected 
disability (if feasible, the examiner 
should note the degree of additional 
range of motion loss due to these 
symptoms, or more specifically, should 
note the degree of movement at which any 
of such symptoms begin)?

n. Does pain significantly limit 
functional ability during flare-ups or 
when the lumbar spine is used repeatedly 
over a period of time (this determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups)?

4.  The veteran is notified that it is 
his responsibility to report for all 
examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

5.  After undertaking any other 
development deemed essential, the VBA AMC 
should re-adjudicate the veteran's claim 
on appeal.  With respect to the increased 
rating for lumbosacral strain, the VBA 
AMC should adjudicate the claim in light 
of the revisions and amendments to the 
criteria used to rate spine disabilities, 
as well as DeLuca v. Brown, 8 Vet. 
App. 202 (1995), and consideration should 
be given to the provisions of 38 C.F.R. 
§§ 3.321(b), 4.40, 4.45, as applicable.  
If any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 


Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                     
______________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



